Pee Cueiam,
The appellant’s counsel do not question the validity of the proceedings which resulted in his' confinement and the appointment of a committee charged with the custody and care of his person and property, but they contend that a suspension of the inquisition; commission and appointment of committee operates as a bar to all previous proceedings and prevents a reinstate*625ment of them at any time or in any form. It is quite clear, however, that this view of the case is not warranted by the amendatory act of June 15, 1897, the examination of which plainly shows that the reinstatements complained of were authorized by it. The suspension evidenced by the decree of May 15, 1899, was not an abandonment of the proceedings instituted on the 20th of March, 1899. It was intended and regarded as a test of the permanence of the reformation claimed by the appellant subject to the further order of the court. It was clearly within the power of the court to direct that the proceedings be suspended, superseded or determined as in the exercise of a sound discretion it was authorized to do. The reservation of the right to reinstate the suspended proceedings appears in the decree to which reference herein has already been made, and in the amendatory act on which the appellant’s counsel base their claim. No demand for a jury trial has been made by the appellant or his counsel, and neither of them has at any time denied that the alleged reformation on which the proceedings were suspended was sunk in the habitual intoxication of the appellant soon after his resumption of the habit which resulted in his first confinement. Upon a careful examination of the case we fail to discover in it any cause for setting aside the reinstatement of the proceedings complained of.
Decree affirmed and appeal dismissed at the costs of the estate of the appellant.